UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1190



SUSAN MCCOY,

                                                Plaintiff - Appellant,

          versus


MERRILL LYNCH,     PIERCE,   FENNER   AND   SMITH,
INCORPORATED,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-491-2-23BG)


Submitted:   July 21, 2004                   Decided:   August 16, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan McCoy, Appellant Pro Se. Amy Yager Jenkins, NELSON, MULLINS,
RILEY & SCARBOROUGH, LLP, Charleston, South Carolina; Carole
Golinski Miller, MAYNARD, COOPER & GALE, PC, Birmingham, Alabama,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Susan McCoy appeals the district court’s order accepting

the   recommendation      of   the     magistrate     judge,   awarding    summary

judgment      to   Defendant,        and     dismissing     McCoy’s   employment

discrimination action.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See McCoy v. Merrill Lynch, No. CA-03-491-2-23BG

(D.S.C. Jan. 21, 2004). We dispense with oral argument because the

facts   and    legal    contentions        are   adequately    presented    in   the

materials     before    the    court       and   argument   would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                        - 2 -